                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


    KELLY DELAROSA,

                               Plaintiff,
          v.                                                       OPINION and ORDER

    ANDREW SAUL,                                                       18-cv-1027-jdp
    Commissioner of the Social Security Administration,

                               Defendant.1


         Plaintiff Kelly Delarosa seeks judicial review of a final decision of defendant Andrew

Saul, Commissioner of the Social Security Administration, finding Delarosa not disabled

within the meaning of the Social Security Act. On appeal, Delarosa raises a single issue: whether

the ALJ erred in failing to resolve a conflict between the vocational expert and the Dictionary

of Occupational Titles. The court concludes that the ALJ sufficiently addressed any potential

conflict, and it will affirm the commissioner’s decision and cancel the oral argument scheduled

for July 16, 2019. 2




1
    The court has amended the caption to reflect the appointment of the new commissioner.
2
 Counsel for plaintiff filed a letter stating, without explanation, that he did not intend to file
a reply brief. Dkt. 15. This raises the question whether counsel is conceding the points the
commissioner raised in his opposition brief. See Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466
(7th Cir. 2010) (“Failure to respond to an argument . . . results in waiver.”). The court has
assumed for the purpose of this decision that counsel believes that his opening brief adequately
anticipated the commissioner’s arguments. If counsel declines to file a reply brief in the future,
he should explain why, making clear whether he concedes any points made by the
commissioner.
                                          ANALYSIS

       To find a claimant not disabled, the ALJ usually relies on the testimony of a vocational

expert to determine whether there are sufficient jobs in the national economy that the claimant

could perform. The ALJ is required to ask the vocational expert whether the expert’s testimony

conflicts with the Dictionary of Occupational Titles (DOT), and when there appears to be a

conflict, the ALJ must elicit “a reasonable explanation for the apparent conflict.” Overman v.

Astrue, 546 F.3d 456, 463 (7th Cir. 2008) (citing SSR 00-4p, at 5). As relevant to this case,

the ALJ asked the vocational expert to list jobs that Delarosa could perform if Delarosa were

limited to no overhead reaching with her right arm, and no more than frequent reaching in all

other directions. R. 60–61. The expert testified that with these restrictions, Delarosa would

still be able to find work as a small products assembler, electronics worker, or inspector hand

packager.

       Delarosa contends that the expert’s testimony conflicts with the DOT because all three

jobs require frequent reaching, and because the Selected Characteristics of Occupations (SCO)

(a companion publication to the DOT) defines reaching as “extending hand(s) and arm(s) in

any direction.”3 But the ALJ addressed this potential contradiction in his decision. He

explained that the expert’s testimony was consistent with the DOT “except for the testimony

regarding overhead reaching, which she noted was based on her experience researching and

placing people in these jobs.” R. 24. This explanation accurately reflects the expert’s testimony

during the hearing:




3
 See U.S. Dep’t of Labor, Selected Characteristics of Occupations Defined in the Dictionary
of    Occupational     Titles,   app.    C-3   (4th     rev.   ed.   1993),    available at
http://onlineresources.wnylc.net/docs/SelectedCharacteristicsSearch121110.pdf.


                                               2
               Q: Now overhead reaching is not specifically addressed by the
               DOT, drawing on your experience in placing workers and
               analyzing these jobs to evaluate overhead reaching?

               A: Yes, Your Honor, that's correct.

               Q: And is your testimony otherwise consistent with the DOT?

               A: Yes, it is.

               ....

               Q: Okay. And apart from using your professional experience on
               the reaching component is your testimony consistent with the
               Dictionary of Occupational Titles?

               A: Yes, Your Honor, yes.

               Q: And, and in this case I did put a strict prohibition on any
               overhead reaching with the right dominant arm . . . . the three
               jobs you identified don’t require any overhead reaching with the
               right dominant, wouldn't require any overhead reaching, is that
               correct?

               A: That's correct, Your Honor.

R. 60–61. Delarosa, who was represented by counsel at the hearing, did not object to this

testimony. When a claimant fails to object to a vocational expert’s testimony about the

exertional requirements of a particular job, the claimant forfeits that objection on appeal. Brown

v. Colvin, 845 F.3d 247, 254 (7th Cir. 2016).

       Delarosa points to no evidence—in the DOT, SCO, or anywhere else—that these jobs

require overhead reaching. The descriptions from the DOT and SCO indicate only that some

type of reaching is required. Because the DOT does not specify which type of reaching is

required, the vocational expert’s testimony did not contradict it. See, e.g, Ketelboeter v. Astrue,

550 F.3d 620, 625–26 (7th Cir. 2008) (no conflict between the DOT’s description of “price

marker,” which requires frequent reaching, and the claimant’s overhead-reaching restriction).




                                                3
       Because Delarosa does not identify any other errors in the ALJ’s analysis, the court will

affirm the commissioner’s final decision.



                                            ORDER

       IT IS ORDERED that that the decision of the commissioner is AFFIRMED and the

oral argument is CANCELLED. The clerk of court is directed to enter judgment in favor of the

commissioner and close this case.

       Entered July 8, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               4
